—In a proceeding *393pursuant to CPLR article 78, inter alia, to vacate and set aside a lien imposed by the City of New York upon certain real property owned by the petitioner for, inter alia, unpaid real estate taxes, the appeal is from so much of a judgment of the Supreme Court, Richmond County (Mastro, J.), dated May 8, 1997, as granted the petitioner’s application to the extent that it “abolished” any interest on the subject taxes.
Ordered that the judgment is reversed insofar as appealed from, on the law, with costs, the petition is denied, and the proceeding is dismissed.
We agree with appellants that the Supreme Court improperly “abolished” the interest payments charged to the petitioner for delinquent real property taxes on the subject property. The petitioner does not dispute that it was improperly credited with having made certain tax payments on the subject property when tax payments meant for other parcels were credited to the subject property. Thus, the appellants were entitled to charge interest on the late tax payments (see, Administrative Code of City of NY § 11-224 [f]). O’Brien, J. P., Ritter, Thompson, Friedmann and Goldstein, JJ., concur.